Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a method of positioning a plurality of bite adjustment structures on a corresponding plurality of digital teeth or a digital model of a first jaw of a first stage of a treatment plan, configuring the digital bite adjustment structures to have a first shape and location designed to interface with teeth of a second jaw and to have a surface corresponding to an outer surface of a physical appliance, adjusting the digital bite adjustment structures by changing their positions on the corresponding plurality of digital teeth at a second stage of the treatment plan, and outputting the digital model of the first jaw for fabrication of physical appliances having cavities shaped to receive the teeth of the model and bite adjustment structures shaped according to the surface corresponding to the outer surface of the physical appliance in combination with the other claim limitations. The closest prior art (Lotte et al. and Heine et al.) while providing for placement of digital bite adjustment structures on digital models, failing to provide or suggest that the digital bite adjustment structures would have surfaces corresponding to the an outer surface of actual bite adjustment structures formed on a physical appliance. The corresponding of the digital bite adjustment structure in the instant application being linked to the actual position of the physical bite adjustment structure formed directly on the physical appliance and thus the surface of the digital bite adjustment structures representing and corresponding to the actual outside surface of the bite adjustment structure on the physical appliance where the bite adjustment structure interfaces with the teeth of the opposite jaw (page 22 lines 15-17). The instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        07/16/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772